2:18-mc-00364-DCN         Date Filed 04/16/21      Entry Number 47         Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

    In re:                                    )
                                              )             No. 2:18-mc-00364-DCN
    Application of SERVOTRONICS, INC.         )
    for an Order Pursuant to 28 U.S.C. § 1782 )
    to Take Discovery for Use in a Foreign    )                    ORDER
    Proceeding                                )
    ____________________________________)

             The following matter is before the court on applicant SERVOTRONICS, INC.’s

    (“Servotronics”) Renewed Application for an Order Pursuant to 28 U.S.C. § 1782 to Take

    Discovery for Use in a Foreign Proceeding, ECF No. 13. On April 14, 2021, the court

    opted to hold the application in abeyance and stay proceedings pending the Supreme

    Court’s resolution of Servotronics, Inc. v. Rolls-Royce PLC, No. 20-794, 2021 WL

    1072280 (U.S. Mar. 22, 2021). The next day, the Fourth Circuit granted Servotronics’

    petition for a writ of mandamus and directed the court to “issue, without delay, the

    subpoenas to the witnesses within its jurisdiction[.]” ECF No. 46 at 2–3. Accordingly,

    the court lifts the stay, grants the application, and issues the requested subpoenas.

                                        I. BACKGROUND

             This application arises out of an arbitration related to a fire at The Boeing

    Company’s (“Boeing”) facilities in Charleston, South Carolina. On January 16, 2016,

    Boeing was conducting testing on a plane when a tailpipe fire occurred in the plane’s

    engine. The engine was manufactured by Rolls-Royce, PLC (“Rolls-Royce), and it

    contained a valve manufactured by Servotronics. During testing, a piece of metal became

    lodged in the valve, which affected the engine fuel flow. As a result, the Boeing ground

    crew began troubleshooting the engine, and subsequently the fire occurred. The fire



                                                   1
2:18-mc-00364-DCN          Date Filed 04/16/21     Entry Number 47        Page 2 of 20




    damaged both the engine and the plane. Boeing sought compensation for the damage

    from Rolls-Royce, and Rolls-Royce settled the claim. Then Rolls-Royce demanded

    indemnity from Servotronics, which Servotronics refused. Servotronics maintains that it

    is not liable for the fire or the damage caused by the fire and claims that fault lies with

    Rolls-Royce and Boeing.

           Rolls-Royce and Servotronics are parties to a Long-term Agreement that requires

    the parties to resolve any disputes through arbitration in Birmingham, England. Rolls-

    Royce served a notice of arbitration on Servotronics seeking approximately $12.8

    million. The parties have agreed to arbitrate in London instead of Birmingham as a

    matter of convenience. Servotronics now seeks testimony from two former and current

    Boeing employees to be used in the arbitration in support of Servotronics’ defenses. The

    first employee, Alan Sharkshna (“Sharkshna”), participated in troubleshooting the plane’s

    engine shortly before it caught fire. The second employee, Scott Walston (“Walston”),

    was the chairperson of the Boeing Incident Review Board that investigated the fire.

    Servotronics’ application initially sought to depose a third Boeing employee, Terrance

    Shifley (“Shifley”), but, as the court explains below, Shifley is no longer included in the

    instant application.

           Servotronics initially filed an ex parte application for an order pursuant to 28

    U.S.C. § 1782 granting it leave to serve subpoenas upon the witnesses on October 26,

    2018. ECF No. 1. The court denied the application, finding that the U.K. private arbitral

    tribunal was not a “foreign tribunal” as defined by § 1782. ECF No. 4. Servotronics

    appealed the order, and Boeing and Rolls-Royce (collectively, “intervenors”) intervened

    in the appeal. The Fourth Circuit reversed the court’s order, finding that the arbitral



                                                  2
2:18-mc-00364-DCN        Date Filed 04/16/21      Entry Number 47         Page 3 of 20




    tribunal was a § 1782 “foreign tribunal,” and remanded for further proceedings.

    Servotronics, Inc. v. Boeing Co., 954 F.3d 209, 216 (4th Cir. 2020). Concurrently with

    the instant proceedings before this court, Servotronics litigated another § 1782

    application in the District of Illinois, where it sought to subpoena Boeing to produce

    certain documents for use in the same overseas arbitration. In re Servotronics, Inc., 2019

    WL 9698535, (N.D. Ill. Apr. 22, 2019). The Northern District of Illinois initially granted

    the application but, upon reconsideration, vacated its order, denied the application, and

    quashed Servotronics’ subpoena. Id. The district court there reached the same

    conclusion that this court reached prior to Fourth Circuit reversal—that a private arbitral

    tribunal is not a “foreign tribunal” under § 1782. Servotronics appealed, and the Seventh

    Circuit affirmed, holding that private arbitration tribunals are not “foreign or international

    tribunals” under § 1782 and making explicit its departure from the Fourth Circuit’s recent

    interpretation. Servotronics, Inc. v. Rolls-Royce PLC, 975 F.3d 689, 691, 693–94 (7th

    Cir. 2020).

           After the Fourth Circuit’s remand, Servotronics filed its renewed application on

    May 1, 2020. ECF No. 13. Intervenors filed a joint response on May 29, 2020, ECF No.

    20, and Servotronics replied on June 5, 2020, ECF No. 21. The court held a hearing on

    June 30, 2020 and subsequently entered an order instructing the parties to submit

    supplemental briefing on issues raised as the hearing. The parties filed their first batch of

    supplemental briefs on July 21, 2020. ECF Nos. 32–33. On August 24, 2020, the court

    ordered a second batch of supplemental briefing, requesting that the parties analyze the

    test employed by the Second Circuit in In re del Valle Ruiz to determine “whether the

    court has authority over” the witnesses. ECF No. 34; 939 F.3d 520 (2d Cir. 2019). The



                                                  3
2:18-mc-00364-DCN       Date Filed 04/16/21       Entry Number 47        Page 4 of 20




    parties timely complied. ECF Nos. 35–36. On December 2, 2020, Servotronics filed a

    “modification” to its application, informing the court that one of the relevant witnesses,

    Shifley, “now resides in the District of Minnesota” and withdrawing its application with

    respect to Shifley. ECF No. 37. Intervenors responded, noting that Rolls Royce intends

    to use “detailed witness statements” of the remaining two witnesses at the arbitration

    hearing, meaning that Servotronics, “pursuant to the [arbitral panel’s rules of procedure],

    . . . will have the opportunity, if it elects, to examine Sharkshnas and Walston on any

    relevant topic at the arbitration hearing.” ECF No. 38 at 1.

           On December 7, 2020, Servotronics petitioned the Supreme Court of the United

    States for a writ of certiorari, seeking review of the Seventh Circuit’s decision. On

    January 6, 2021, Servotronics again supplemented its application, requesting that the

    court issue an order so that Servotronics can “serve the subpoena(s), arrange the

    depositions, and obtain the[] testimonies before the arbitration hearing,” which is

    scheduled for May 10, 2021. ECF No. 39 at 1. On February 23, 2021, intervenors also

    filed another supplement, informing the court that they can no longer guarantee

    Sharkshna’s presence at the arbitration hearing. ECF No. 40. The next day, Servotronics

    put in its two cents about the legal implications of Sharkshna’s absence and informed the

    court that it had requested a continuance of the arbitration hearing with the arbitration

    panel. ECF No. 41. On March 11, 2021, Servotronics informed the court that the panel

    denied its request for a continuance. ECF No. 42. The next day, intervenors reported to

    this court the very same, adding that the arbitration panel ultimately found “that obtaining

    any evidence from the various § 1782 proceedings is not a compelling reason for

    adjournment.” ECF No. 43 at 1–2.



                                                  4
2:18-mc-00364-DCN        Date Filed 04/16/21       Entry Number 47         Page 5 of 20




           On April 14, 2021, this court issued an order holding Servotronics’ application in

    abeyance and staying proceedings pending Supreme Court guidance on the current circuit

    split. ECF No. 45. The court reasoned that because “[t]he Supreme Court granted

    Servotronics’ petition for certiorari on the issue, signaling that a binding resolution from

    the nation’s highest court is on the horizon,” “resolving Servotronics’ renewed

    application without that guidance would be an imprudent waste of judicial resources.”

    Id. at 8. In considering Servotronics’ petition for a writ of mandamus, the Fourth Circuit

    disagreed, holding that its “mandate remains in force until the Supreme Court rules

    otherwise.” ECF No. 46 at 3. Accordingly, the Fourth Circuit issued the writ, directing

    this court “to issue, without delay, the subpoenas to the witnesses within its jurisdiction

    and take their testimony for use in the UK Arbitration.” Id. at 3–4. Thus, this matter is

    ripe—and in the Fourth Circuit’s opinion, overripe—for the court’s review.

                                          II. STANDARD

           “Section 1782 is the product of congressional efforts, over the span of nearly 150

    years, to provide federal-court assistance in gathering evidence for use in foreign

    tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). The

    statute permits “[t]he district court of the district in which a person resides or is found” to

    order that person “to give his testimony or statement or to produce a document or other

    thing for use in a proceeding in a foreign or international tribunal.” 28 U.S.C. § 1782(a).

    Notably, “a district court is not required to grant a § 1782(a) discovery application simply

    because it has the authority to do so.” Intel, 542 U.S. at 263. In determining whether to

    grant an application, “district courts must exercise their discretion under § 1782 in light

    of the twin aims of the statute: ‘providing efficient means of assistance to participants in



                                                   5
2:18-mc-00364-DCN         Date Filed 04/16/21      Entry Number 47        Page 6 of 20




    international litigation in our federal courts and encouraging foreign countries by

    example to provide similar means of assistance to our courts.’” In re Application for an

    Order Permitting Metallgesellschaft AG to take Discovery, 121 F.3d 77, 79 (2d Cir.

    1997) (quoting In re Application of Malev Hungarian Airlines, 964 F.2d 97, 100 (2d Cir.

    1992)).

                                         III. DISCUSSION

              Servotronics seeks leave to serve deposition subpoenas upon Walston and

    Sharkshna. The court first addresses its authority to issue subpoenas for these witnesses

    and then determines whether it should exercise that authority.

              A. The Court’s Authority Over Witnesses

              Section 1782 limits the reach of the court’s authority to only those persons who

    “reside[] or [are] found” in the court’s district. 28 U.S.C. § 1782(a). At the time

    Servotronics initially filed its § 1782 application, Servotronics believed that Walston and

    Sharkshna resided in South Carolina. ECF No. 1-1 at 6–7. However, upon Servotronics’

    renewal of its application, intervenors drew the court’s attention to the fact that Walston

    lives in Washington.1 As such, the court instructed the parties to determine, to the best of

    their abilities, where the witnesses live and how their locations affect the court’s authority

    under § 1782.

              Intervenors filed the Declaration of David H. Koysza (“Koysza”), in which

    Koysza attests that based on Boeing’s Human Resources records, Sharkshna resides in

    South Carolina and Walston resides in Washington. ECF No. 32-4, Koysza Decl. ¶¶3–4.




              1
            Intervenors also reported that Shifley had moved to Virginia. As the court
    explained above, Servotronics has withdrawn its application with respect to Shifley.
                                                   6
2:18-mc-00364-DCN        Date Filed 04/16/21      Entry Number 47        Page 7 of 20




    Koyzsa also attests that Walston co-owns an investment property in South Carolina that

    he visits a couple of weeks each year, and that the Charleston County property records for

    that property lists Walston’s mailing address in Washington. Id. ¶ 5. Servotronics

    submitted an affidavit of Ashley M. Henderson (“Henderson”), in which Henderson

    attests that her searches revealed an address for Sharkshna in South Carolina and a Title

    to Real Estate indicating that Walston owns property in South Carolina. ECF No. 33-2,

    Henderson Decl. ¶ 2–4. Accordingly, there is no dispute that Sharkshna resides in South

    Carolina and that Walston owns property in South Carolina. Intervenors argue that the

    court only has authority over Sharkshna, while Servotronics argues that the court also has

    the authority under § 1782 to issue a subpoena for Walston based on principles of

    personal jurisdiction.

           As an initial matter, the court clearly has authority to issue a subpoena upon

    Sharkshna under §1782. There is no dispute that Sharkshna lives in South Carolina,

    meaning that he “resides or is found” in this state for the purposes of §1782, regardless of

    the jurisprudential gloss the court gives that phrase. 28 U.S.C § 1782(a). Indeed,

    intervenors concede that the court has authority over Sharkshna, although they dispute

    whether the court’s exercise of that authority would be prudent. The question of the

    court’s authority becomes more difficult with respect to Walston, who traveled to South

    Carolina in connection with Boeing’s investigation into the fire, owns property in South

    Carolina, but seems to reside in Washington. The Second Circuit has held “that § 1782’s

    ‘resides or is found’ language extends to the limits of personal jurisdiction consistent

    with due process.” In re del Valle Ruiz, 939 F.3d at 528. It appears that the Fourth

    Circuit has not considered this issue, but the court finds the Second Circuit’s reasoning



                                                 7
2:18-mc-00364-DCN       Date Filed 04/16/21       Entry Number 47       Page 8 of 20




    persuasive.2 Therefore, the court must consider whether it could exercise personal

    jurisdiction over Walston consistent with his rights under the Due Process clause to

    determine its authority over him under § 1782.

           The due process test for personal jurisdiction involves two components: minimum

    contacts and fairness. See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286

    (1980). Under the minimum contacts test, a nonresident defendant must have certain

    minimum contacts such that the suit does not offend “traditional notions of fair play and

    substantial justice.” Int’l Shoe Co. v. State of Wash., Office of Unemployment

    Compensation and Placement, 326 U.S. 310, 316 (1945). Due process is satisfied if the

    court asserts personal jurisdiction over a defendant who “purposefully avails itself of the

    privilege of conducting activities within the forum state,” Hanson v. Denckla, 357 U.S.

    235, 253 (1958), such that it “should reasonably anticipate being haled into court there,”

    World-Wide Volkswagen, 444 U.S. at 297. After a showing of the defendant’s




           2
             Intervenors urge the court to adopt a more restrictive test, interpreting
    § 1782(a)’s phrase “resides or is found [in]” to require physical presence. ECF No. 35 at
    2–6. Ultimately, the court opts for the more expansive interpretation outlined by the
    Second Circuit in In re del Valle Ruiz. The court finds particularly convincing the
    reasoning of Hans Smit, a legal professor who had a hand in drafting amendments to
    § 1782:
           The purpose of Section 1782 is to liberalize the assistance given to foreign
           and international tribunals. The language defining its in personam reach
           must therefore be given a liberal construction commensurate with that
           purpose. This means that a person should be regarded as residing in the
           district not only when it is domiciled there, but also when it is resident there
           in the sense of residing in the district for some not insignificant period of
           time. Indeed, if the relationship of the person addressed to the district is
           such as to warrant the exercise of in personam authority under the due
           process clause, it should be regarded as “resident” there.
    Hans Smit, American Assistance to Litigation in Foreign and International Tribunals:
    Section 1782 of Title 28 of the U.S.C. Revisited, 25 Syracuse J. Int’l L. & Com. 1, 9–10
    (1998) (internal footnotes omitted) (emphasis added).
                                                 8
2:18-mc-00364-DCN        Date Filed 04/16/21       Entry Number 47         Page 9 of 20




    purposeful availment, the reasonableness inquiry balances any burden on the defendant

    against countervailing concerns such as the plaintiff’s interest in obtaining relief and the

    forum state’s interest in the controversy. See id. at 292.

            Specific jurisdiction arises when a cause of action is related to the defendant's

    activities within the forum state. See Helicopteros Nacionales de Colombia, S.A. v. Hall,

    466 U.S. 408, 414 (1984). The Fourth Circuit applies a three-part test when evaluating

    the propriety of exercising specific jurisdiction: (1) whether and to what extent the

    defendant purposely availed itself of the privileges of conducting activities in the forum

    state, and thus invoked the benefits and protections of its laws; (2) whether the plaintiff’s

    claims arise out of or relate to those forum-related activities; and (3) whether the exercise

    of jurisdiction is constitutionally “reasonable.” Christian Sci. Bd. of Dirs. of the First

    Church of Christ v. Nolan, 259 F.3d 209, 215–16 (4th Cir. 2001) (citing Helicopteros,

    466 U.S. at 414–16; Burger King v. Rudzewicz, 471 U.S. 462, 472, 476–77 (1985)).

            The Second Circuit clarified several aspects of applying a specific jurisdiction

    analysis to § 1782. First, it noted that the “forum state” is the district in which the district

    court sits. In re del Valle Ruiz, 939 F.3d at 529 n.10. The Second Circuit also explained

    that “[t]ranslated to account for a § 1782 respondent’s nonparty status, we thus hold that,

    where the discovery material sought proximately resulted from the respondent’s forum

    contacts, that would be sufficient to establish specific jurisdiction for ordering

    discovery.” Id. at 530. While acknowledging that “the use of terminology relating to

    causation is a somewhat awkward fit for discovery,” the Second Circuit clarified that “the

    focus on the relationship between a § 1782 respondent’s forum contacts and the resulting




                                                   9
2:18-mc-00364-DCN        Date Filed 04/16/21       Entry Number 47        Page 10 of 20




     availability of the evidence is a workable translation of the normal personal-jurisdiction

     framework.” Id. at 530 n.12. The court agrees and analyzes accordingly.

            The discovery material sought here—deposition testimony of Walston related to

     his investigation into the incident at Boeing—resulted from Walston’s contacts with

     South Carolina. As the court discussed above, Walston came to South Carolina for

     around a week shortly after the fire for the purposes of heading up Boeing’s official

     investigation into the incident. Servotronics has made clear that the testimony it seeks

     deals exclusively with that investigation, which Waltson conducted in South Carolina.

     Thus, the court finds that it has “specific personal jurisdiction” over Walston, at least for

     the purposes of ordering discovery under § 1782.3

            B. Servotronics’ Application

            Intervenors oppose Servotronics’ application on two grounds. First, they argue

     that § 1782 does not permit “full and probing U.S.-style discovery,” and by requesting to

     depose the three witnesses “in the style of Federal Rule 30,” Servotronics is asking for

     just that. ECF No. 20 at 2. Second, intervenors argue that even if this type of discovery




            3
               The Second Circuit seems to indicate in In re del Valle Ruiz that a court
     applying its test should also consider whether the court’s exercise of authority is “fair” in
     the same way that a court might resolve that issue in the context of a personal jurisdiction
     inquiry. 939 F.3d at 529. But there, the Second Circuit did not reach that consideration.
     Grafting the “fairness” test for personal jurisdiction onto the analogous test for the court’s
     authority under § 1782 is too awkward a fit to be much help in this analysis. For
     example, the court’s consideration of “the interests of the forum state” or “the efficient
     resolution of controversies as between states” makes little sense in the context of § 1782.
     Lesnick v. Hollingsworth & Vose Co., 35 F.3d 939, 946 (4th Cir. 1994). The court
     declines to apply this second part of the traditional personal jurisdiction test, finding that
     fairness is an issue better resolved through application of the Intel factors, which are
     tailored to § 1782 and address more relevant concerns. The court considers those factors
     below.
                                                  10
2:18-mc-00364-DCN        Date Filed 04/16/21      Entry Number 47        Page 11 of 20




     were permitted by law, the discovery would be of no assistance to the U.K. arbitral panel

     and the depositions would be unduly burdensome to Boeing.

                    a. Scope of Discovery Permitted by Law

            Intervenors argue that the Fourth Circuit expressly forbade the type of expansive,

     “U.S.-style” discovery that Servotronics now seeks. They quote the following portion of

     the Fourth Circuit’s opinion:

            Section 1782(a) is not designed to authorize full discovery in connection
            with a foreign arbitration proceeding, or any other proceeding of a foreign
            tribunal. Indeed, the provision does not even use the term “discovery.” It
            is much more limited. The statute authorizes a U.S. district court to function
            in the stead of a foreign tribunal and, on behalf of that tribunal, to take
            statements and receive testimony and documents or other materials intended
            “for use” in the proceeding before the tribunal. Moreover, the process must
            be administered in the discretion of the district court—not the parties, as is
            the case in discovery—to assist in the limited role of receiving evidence for
            use in the foreign tribunal proceeding.

     Servotronics, 954 F.3d at 214–15. Intervenors’ reliance is misplaced. The Fourth Circuit

     made this point in response to Boeing’s concern that § 1782(a) could be used to conduct

     full discovery available under the Federal Rules of Civil Procedure in foreign

     arbitrations. The Fourth Circuit clarified that a court’s assistance under § 1782(a) is

     much narrower than discovery under the Federal Rules because the parties must receive

     permission from the court to conduct any evidence gathering and they may only do so for

     use in a proceeding. Id. at 215. In contrast, the Federal Rules allow parties to conduct

     discovery freely and without first seeking leave from the court, and evidence may be

     collected even if it is not used or admissible in the relevant proceeding. In other words,

     the Fourth Circuit’s opinion does not prohibit Servotronics from what it seeks do to

     here—take two depositions once the court grants its application.




                                                  11
2:18-mc-00364-DCN        Date Filed 04/16/21       Entry Number 47         Page 12 of 20




            Moreover, as Servotronics points out, § 1782 provides that any testimony

     permitted by the district court “shall be taken, and the document or other thing produced,

     in accordance with the Federal Rules of Civil Procedure.” 28 U.S.C. § 1782. Rule 30

     permits depositions and Rule 45 permits the issuance of deposition subpoenas. Further,

     the Fourth Circuit’s recent direction to this court is directly at odds with the intervenors’

     theory. In issuing the writ of mandamus, the Fourth Circuit directed the court to “issue

     the subpoenas . . . within its jurisdiction” without placing any procedural-based limitation

     on the court’s authority to do so. ECF No. 16 at 2. Thus, Servotronics’ requests for

     subpoenas falls comfortably within of the scope of assistance provided for by § 1782.

                    b. Consideration of Discretionary Factors

            The Supreme Court has identified four factors to guide district courts’ discretion

     in ruling on a § 1782 application: (1) whether “the person from whom discovery is sought

     is a participant in the foreign proceeding;” (2) “the nature of the foreign tribunal, the

     character of the proceedings underway abroad, and the receptivity of the foreign

     government or the court or agency abroad to U.S. federal-court judicial assistance;” (3)

     whether the § 1782 application is an attempt to “circumvent foreign proof-gathering

     restrictions or other policies of a foreign country or the United States;” and (4) whether

     the request for discovery is “unduly intrusive or burdensome.” Intel, 542 U.S. at 264–66.

     “The Intel factors are not to be applied mechanically, and a district court should also take

     into account any other pertinent issues arising from the facts of the particular dispute.” In

     re del Valle Ruiz, 939 F.3d at 533 (quoting Kiobel by Samkalden v. Cravath, Swaine &

     Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018) (internal quotation marks omitted)).




                                                   12
2:18-mc-00364-DCN        Date Filed 04/16/21      Entry Number 47         Page 13 of 20




            Oddly, the only factor discussed by intervenors is the final factor, whether the

     request is “unduly intrusive or burdensome.” Instead, intervenors primarily focus on the

     need, or lack thereof, for the deposition testimony. While this argument does not fit

     within the factors laid out by the Supreme Court, Intel does not suggest that those factors

     are exclusive, and courts have specifically instructed to “take into account any other

     pertinent issues arising from the facts of the particular dispute.” Id. Moreover, the court

     has wide discretion in considering Servotronics’ application. Therefore, the court

     indulges intervenors’ argument and then turns to the four factors discussed in Intel.

                             i. Necessity of Deposition Testimony

            Intervenors argue that Servotronics has failed to show how the requested

     deposition testimony would be of assistance to the U.K. arbitral tribunal. They explain

     that Boeing has already produced written witness statements of Sharkshna and Walston

     (among others), which were taken contemporaneously with the January 2016 incident.

     Boeing has also produced the internal investigation report of the incident, surveillance

     video footage of the incident, and numerous other related documents. Finally, Boeing

     has agreed to produce the audio recordings of the incident from Sharkshna’s and

     Shifley’s headsets and its manufacturing and engine records related to the incident.

     There is no dispute as to the authenticity of this evidence. As such, intervenors argue that

     the original and best sources of facts about the incident are already available to the U.K.

     arbitral tribunal, making the deposition testimony unnecessary. Intervenors also argue

     that there is no dispute about the facts themselves and instead the case will be a “battle of

     the experts,” meaning that there is no reason to gather additional facts.




                                                  13
2:18-mc-00364-DCN        Date Filed 04/16/21      Entry Number 47        Page 14 of 20




            In response, Servotronics argues that the deposition testimony is necessary to its

     defense that the incident occurred as a result of Boeing and Rolls-Royce’s negligent

     performance of their maintenance troubleshooting for fuel flow problems, not a

     malfunction of the Servotronics valve. Specifically, Servotronics contends that the

     witnesses have knowledge of facts highly relevant to its defense, including “the

     numerous improper, inadequate, and incorrect actions and failures to act of Boeing and

     Rolls-Royce employees in regard to the chain of causation leading to the tail pipe fire”

     and “Boeing’s post-incident investigation, which is also relevant to the issue of its

     negligence and chain of causation.” ECF No. 1-1 at 4. Servotronics explains that the

     previously provided witness statements are not a substitute for sworn testimony that is

     subject to direct and cross examination and that the statements are also fragmentary and

     at some points barely legible. With regard to intervenor’s argument about experts,

     Servotronics notes that experts must use facts to form their opinions and that the experts

     may incorporate facts learned during the deposition into their reports.

            While Boeing has shared a good deal of evidence, the court agrees with

     Servotronics that deposition testimony has considerably more evidentiary value than

     written statements, namely due to the opportunity for examination under oath. Moreover,

     Servotronics should be able to build its case with the evidence that it deems most helpful,

     and intervenors should not be permitted to decide for Servotronics that it has sufficient

     evidence without the depositions. Finally, while the dispute may come down to a “battle

     of the experts,” experts use facts to form their opinions, and the court can easily imagine

     that additional deposition testimony about the circumstances of the incident could be




                                                  14
2:18-mc-00364-DCN        Date Filed 04/16/21       Entry Number 47        Page 15 of 20




     useful to an opinion. In sum, the court is unconvinced that the deposition testimony is

     unnecessary to the arbitration hearing.

                            ii. Whether Proposed Deponents are Parties to the
                                Arbitration

            Turning to the discretionary factors discussed in Intel, the court first considers

     whether the proposed deponents are parties to the arbitration because “when the person

     from whom discovery is sought is a participant in the foreign proceeding . . . , the need

     for § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought

     from a nonparticipant in the matter arising abroad.” Intel, 542 U.S. at 264. Servotronics

     explains that the only parties to the arbitration are Servotronics and Rolls-Royce,

     meaning that neither Boeing nor either of the two relevant witnesses are parties.

     Intervenors do not dispute this point. Moreover, while intervenors at one time contended

     that the witnesses would be available to examine at the arbitration hearing, they have

     informed the court that they can no longer stand behind that guarantee. In other words,

     Servotronics’ application may be the only means by which it can obtain testimony from

     Sharkshna and Walston. Therefore, this factor weighs in favor of granting Servotronics’

     application.

                           iii. The Nature of the Foreign Tribunal, Character of the
                                Proceedings Underway, and Receptivity of the U.K.
                                Arbitral Tribunal to U.S. Federal-Court Judicial Assistance

            With regard to the second factor, Servotronics explains that arbitration under the

     rules applied by the U.K. arbitral tribunal, the Chartered Institute of Arbitrators

     (“CIArb”) Rules, is not dissimilar from proceedings in an American court. The parties

     submit pleadings, briefs, and evidence. Servotronics submitted a declaration by Akhil

     Shah (“Shah”), one of Her Majesty’s Counsel, in which Shah attests that under CIArb

                                                  15
2:18-mc-00364-DCN        Date Filed 04/16/21      Entry Number 47        Page 16 of 20




     rules, parties gather evidence and submit it to the arbitrators, and that evidence obtained

     through discovery, including discovery conducted in foreign countries, may be submitted.

     ECF No. 1-6, Shah Declaration (“Shah Decl.”) ¶ 14. The arbitrators will then consider

     the evidence and arguments made by the parties. Id. ¶ 15. Again, intervenors do not

     address this factor or any of these arguments. Based on the U.K. arbitral tribunal’s

     seeming willingness to accept evidence collected during foreign discovery, this factor

     weighs in favor of granting Servotronics’ application.

                           iv. Whether Servotronics’ Application is an Attempt to
                               Circumvent Foreign Proof-Gathering Restrictions

            As to the third discretionary factor, Servotronics argues that the CIArb rules

     permit discovery and submission of testimonial evidence and that no judicial or arbitral

     authority in the U.K. has rejected Servotronics’ effort to obtain the testimony.

     Servotronics cites to the Shah Declaration for these points. See Shah Decl. ¶¶ 19, 22.

     Again, intervenors do not respond to this argument, leaving the court with no reason to

     find that Servotronics is attempting to circumvent foreign proof-gathering restrictions.

                            v. Whether Servotronics’ Request is Unduly Intrusive or
                               Burdensome

            With regard to the final discretionary factor, intervenors argue that these

     depositions would impose a burden on Boeing because the subject matter of the dispute is

     sensitive, and Boeing would have to closely review the depositions transcripts for

     proprietary information and export-control limitations. Intervenors further note that these

     depositions would be an unwarranted intrusion into Boeing’s business and place a burden

     on Boeing employees during an already difficult time for business, citing the COVID

     pandemic. In response, Servotronics argues that the evidence gathering will be narrow,



                                                  16
2:18-mc-00364-DCN        Date Filed 04/16/21      Entry Number 47        Page 17 of 20




     as it only entails two depositions related to facts and circumstances of a single incident

     that occurred over a couple days. Additionally, Servotronics notes that it is unlikely that

     any proprietary information would be disclosed, but if it were, there’s a binding non-

     disclosure agreement already in place amongst the parties.

            In the court’s view, the two requested depositions seem neither unduly intrusive

     nor overly burdensome. Whatever burden Boeing might incur by reviewing only three

     deposition transcripts for proprietary information is likely minimal. Moreover, the non-

     disclosure agreement should protect any proprietary information that may be discussed in

     the depositions. And while the COVID-19 pandemic could complicate the deposition

     process, the pandemic alone is not a reason for disallowing the depositions to take place.

     The wheels of the justice system have continued to turn during the pandemic, and its

     participants have become accustomed to operating within the pandemic’s limitations,

     utilizing technology that is fast becoming the norm. Likewise, Boeing has had over a

     year to acclimate to the conditions of COVID-19, and the court is confident that the

     burden imposed by the depositions will not significantly affect its business. In sum, all

     four factors weigh in favor of granting Servotronics’ application and granting leave for

     Servotronics to serve its subpoenas.

                    c. Court Supervision

            Finally, intervenors argue that in the event the court grants Servotronics’

     application, the court should actively oversee the evidence-taking. Intervenors contend

     that instead of permitting depositions to be conducted as they usually are, the court

     should require Servotronics to submit its proposed witness questions to intervenors and

     give intervenors an opportunity to object on grounds of relevancy and privilege, to be



                                                  17
2:18-mc-00364-DCN          Date Filed 04/16/21     Entry Number 47       Page 18 of 20




     ruled on by the court. Rolls-Royce would also like the opportunity to submit questions

     following the same procedure, and have witnesses provide written answers to the

     questions. In arguing this position, intervenors cite to the Fourth Circuit’s opinion, which

     states that “the process must be administered in the discretion of the district court—not

     the parties, as is the case in discovery—to assist in the limited role of receiving evidence

     for use in the foreign tribunal proceeding.” Servotronics, Inc., 954 F.3d at 215. In

     response, Servotronics argues that the Fourth Circuit did not mandate any sort of process

     for evidence-gathering, explaining that “the Fourth Circuit expected this Court to

     consider the Intel discretionary factors, not conduct an independent inquisition, subject of

     course to the Court’s own assessments of efficiency and legal requirements.” ECF No.

     21 at 2.

                Courts frequently permit the issuance of deposition subpoenas when granting

     § 1782 applications. See In re Gorsoan Ltd., 2020 WL 3172777, at *1 (S.D.N.Y. June

     15, 2020) (noting that the court granted a § 1782 application, which included deposition

     subpoenas); In re Mother’s Milk, Inc., 2020 WL 2514315, at *2 (E.D.N.C. May 15,

     2020) (same); In re Kidd, 2020 WL 2404928, at *1 (D. Conn. May 12, 2020). These

     courts make no mention of any special, court-supervised procedure for conducting the

     depositions. Moreover, the court does not interpret the language quoted by intervenors to

     mean that the Fourth Circuit requires this court to adhere to any particular method of

     administering its assistance under § 1782. Again, this language from the Fourth Circuit

     was in response to Boeing’s concern that applying § 1782 to foreign arbitration

     proceedings would result in full-fledged discovery permitted by the Federal Rules of

     Civil Procedure. The Fourth Circuit thought that this concern was unfounded because



                                                   18
2:18-mc-00364-DCN         Date Filed 04/16/21      Entry Number 47         Page 19 of 20




     § 1782 simply permits a federal district court to serve the limited role of providing

     assistance with collecting evidence, while the Federal Rules of Civil Procedure allow

     parties to initiate and conduct discovery without court involvement. Further, the plain

     language of § 1782 indicates that it is completely acceptable to allow parties to conduct

     traditional depositions as opposed to the court-monitored process proposed by

     intervenors. The statute states that an order granting a § 1782 application “may prescribe

     the practice or procedure . . . for taking the testimony” but that “[t]o the extent that the

     order does not prescribe otherwise, the testimony or statement shall be taken . . . in

     accordance with the Federal Rules of Civil Procedure.” 28 U.S.C. § 1782. As such, the

     statute clearly contemplates depositions being taken in accordance with the Federal

     Rules.

              And finally, the Fourth Circuit’s writ again undermines intervenors’ interpretation

     of the law. The Fourth Circuit directed the court to resolve Servotronics’ application

     “without delay,” out of a concern that the application may be mooted by the approaching

     arbitration hearing, scheduled for May 10, 2021. ECF No. 46 at 3. Thus, the court

     declines to invite further opportunities for delay by hamstringing the authorized

     discovery with red tape. Instead, the court grants Servotronics’ application and, in

     accordance with § 1782, grants Servotronics leave to serve the subpoenas there-attached

     upon Sharkshna and Walston. ECF Nos. 13-5, 13-7.




                                                   19
2:18-mc-00364-DCN     Date Filed 04/16/21    Entry Number 47      Page 20 of 20




                                    IV. CONCLUSION

           For the foregoing reasons the court GRANTS the application.

           AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

     April 16, 2021
     Charleston, South Carolina




                                             20
